Citation Nr: 0121533	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  98-09 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision by 
the Providence, Rhone Island RO that denied the veteran's 
claim for service connection for a right knee disability.  
The veteran appealed the denial to the Board.

In September 1999, the Board issued a decision that denied as 
not well grounded the veteran's claim for service connection 
for a right knee disability.  The veteran, in turn, appealed 
the denial of service connection to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court).

On January 26, 2001 the Court issued an order that vacated 
the Board's September 1999 decision and remanded the matter 
to the Board for further proceedings consistent with the 
order.  


REMAND

In its order, the Court noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), enacted during the pendency of the veteran's appeal, 
explicitly eliminated the requirement that a claimant submit 
a well-grounded claim.  The Court remanded the issue on 
appeal for readjudication by the Board in light of the Act.

The Board notes, however, that in view of the changes in the 
law brought about by the Veterans Claims Assistance Act of 
2000, VA must ensure compliance with the notice and duty to 
assist provisions contained in the new law.  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  VA is 
required to notify the claimant of the evidence necessary to 
complete the application for the benefit sought, as well as 
of its efforts to procure relevant evidence.  Moreover, 
required development action may include requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim. 

After considering the issue on appeal in light of the facts 
and the heightened duties to notify and assist imposed by the 
Act, the Board finds that additional development is need 
prior to consideration of the claim on appeal on the merits.

The veteran contends that he currently has a right knee 
disability that is related to an injury sustained during 
service.  Specifically, the veteran contends that, in 1952, 
he jumped out of a truck while wearing a full pack and 
slipped, landing on his right knee.  He further contends that 
he had pain and swelling in his knee, and was placed on light 
duty for a few days.  The veteran maintains that his right 
knee has not been the same since this injury, and that he has 
experienced pain for many years

In the case at hand, notices from the National Personnel 
Records Center (NPRC) dated in 1997 indicate that the 
majority of the veteran's service medical records were 
apparently destroyed in the accidental fire at the NPRC in 
1973.  Only a copy of the veteran's January 1953 separation 
examination is of record.  This report notes no complaints or 
findings of a right knee disability.  Furthermore, there are 
no post-service treatment records related to a right knee 
disability.

Although there are no available service records to document 
an in-service right knee injury, the veteran is competent to 
assert that such an injury occurred.  See Harvey v. Brown, 6 
Vet. App. 390, 393 (1994) (a layperson may testify as to the 
physical manifestations of a disease or injury, or as to an 
incident or event that resulted in a physically observable 
injury).  Moreover, despite the fact that there is no clear 
medical evidence of an in-service or current right knee 
disability, the Board notes that the veteran's assertions 
appear to constitute "persistent symptoms of disability," 
as that term is utilized in the Veterans Claims Assistance 
Act.  See Pub. L. No. 106-475, 114 Stat. 2096.  Hence, a VA 
orthopedic examination is warranted to obtain medical 
evidence as to whether the veteran, in fact, suffers from a 
current right knee disability, and, if so, the relationship, 
if any, between any such disability and the veteran's active 
military service, to include the claimed injury therein.

The veteran is hereby advised that failure to report to the 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination 
sent to the veteran.  

Prior to arranging for the veteran to undergo this 
examination, the RO must obtain and associate with the claims 
file all outstanding pertinent medical records, to 
specifically include any records from VA facilities or other 
governmental entities.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The RO should also obtain all outstanding pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran, as well as undertake any other development 
and/or notification action deemed warranted by the Act.

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities and 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, this fact should 
be noted in the claims file, and he 
should be so notified.  The veteran is 
also free to submit any pertinent medical 
or other records in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo examination.

2.  After all available records received 
pursuant to the above-requested 
development have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination.  The claims file, to include 
a complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated studies and tests 
should be accomplished, and all clinical 
findings should be reported in detail.  
Following examination of the veteran, 
review of his pertinent medical history 
(to include that cited to herein), and 
with consideration of sound medical 
principles, the examiner should render an 
opinion as to whether the veteran 
currently has a right knee disability, 
and, if so, whether it is as least as 
likely as not that any such disability is 
the result of injury or disease incurred 
or aggravated during active military 
service.  The examiner should set forth 
all examination findings, along with the 
complete rationale for all opinion 
expressed and conclusions reached, in a 
typewritten report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
files and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

6.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate the 
claim for service connection for a right 
knee disability in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  If the veteran fails to report 
for any scheduled examination(s), the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  If the benefit sought on appeal 
continues to be denied, the veteran must 
be furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before his claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
comply with an order of the Court; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



